Case 6:20-cv-00560-MJJ-PJH Document 43 Filed 10/14/20 Page 1 of 1 PageID #: 711




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

 BENSON PHILIP GATU NJUGUNA CASE NO. 6:20-CV-00560

 VERSUS                                  JUDGE JUNEAU

 ERIC STAIGER, ET AL                     MAGISTRATE JUDGE HANNA


                                     ORDER

       CONSIDERING THE FOREGOING Petitioner’s Motion for Leave to

 Conduct Discovery, Rec. Doc. 39, and Respondents’ Response in Opposition, Rec.

 Doc. 41,

       IT IS HEREBY ORDERED that the motion is GRANTED, and Petitioner

 may conduct 7-hour oral depositions of ICE Assistant Field Office Director Gary

 Chamberlain and Allen Parish Public Safety Complex Warden Mike Manuel.

       THUS DONE AND SIGNED at Lafayette, Louisiana this 14th day of

 October, 2020.




                                          MICHAEL J. JUNEAU
                                          UNITED STATES DISTRICT JUDGE
